DETAILED ACTION
This is in response to applicant’s amendment/response filed on 6/28/2021, which has been entered and made of record. Claim(s) 10, 16 have been amended. Claim(s) 1-17 are pending in the application. The rejections under 35 USC § 102 to claim 10 has/have been withdrawn in view of amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Blackshaw et al. (Recompose: Direct and Gestural Interaction with an Actuated Surface) in view of Leithinger et al. (Relief: A Scalable Actuated Shape Display).
Regarding claim 1, Blackshaw discloses A method for adjusting an environment (Blackshaw, abstract, In this paper we present Recompose, a new system for manipulation of an actuated surface), comprising: 
identifying a first location of a user in a structure at a first time (Blackshaw, page 1239, left column, 2nd paragraph, Computer vision is utilized to determine and recognize the position, orientation, and height of hands and fingers, in order to detect gestural input); 
adjusting a position of a subset of the plurality of columns based at least in part on the first location of the user and the position of the subset of the plurality of columns (Blackshaw, figures 3-4, page 1239, left column, 4th paragraph Selection – In order to select a subset of the surface the user forms two parallel vertical planes with their hands.  Page 1239, nd paragraph, Translation – By adjusting hand position along the X, Y, or Z axis, the user can simultaneously manipulate the height and position of the selection. Therefore, the position of the red subset columns is adjusted based on the location of the user (user’s hand) and the position of the subset columns).
On the other hand, Blackshaw fails to explicitly disclose but Leithinger discloses identifying a position of each of a plurality of columns (Leithinger, page 222, left column, 3rd paragraph, Each Arduino board runs a program to sense the position of the connected pins and control the motor to reach the desired position. The pin position is sent to an application running on a connected computer), each column having a length in a first direction, a cross-sectional area in a second direction, and a top surface (Leithinger, Figure 1. Relief system with uncovered aluminum pins. Page 222, left column, 2nd paragraph, The pins are spaced 1.5 inches apart from each other and can protrude 5 inches from the table surface; 4th paragraph, Figure 2 depicts the display rendering a 3D model of a landscape, while the landscape texture is projected onto a Lycra surface covering the pins).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Blackshaw and Leithinger, to include all limitations of claim 1. That is, applying the column features and adding the identifying the column positions of Leithinger to the columns of Blackshaw. The motivation/ suggestion would have been to keep track of the correlation between all pin positions and the 3D model (Leithinger, page 222, left column, 3rd paragraph).
Regarding claim 2, Blackshaw in view of Leithinger discloses The method of claim 1, wherein Blackshaw discloses determining to adjust the position of at least one column based at least in part on the first location of the user and the position of the subset of the plurality of columns, wherein adjusting the position of the subset of the plurality of columns is based at least in part on the determination (Blackshaw, page 1239, left column, 4th paragraph Selection – In order to select a subset of the surface the user forms two parallel vertical planes with their hands.  Page 1239, right column, 2nd paragraph, Translation – By adjusting hand position along the X, Y, or Z axis, the user can simultaneously manipulate the height and position of the selection). 
Regarding claim 3, Blackshaw in view of Leithinger discloses The method of claim 1. 
Blackshaw further discloses receiving sensor data detected from within the structure, wherein identifying the first location of the user is based at least in part on the sensor data (Blackshaw, page 1239, left column, 2nd paragraph, page 1239, left column, 2nd paragraph, In order to provide visual feedback related to userinteraction, a projector is mounted above the table and calibrated to be coincident with the depth camera. Computer vision is utilized to determine and recognize the position, orientation, and height of hands and fingers, in order to detect gestural input).
Regarding claim 4, Blackshaw in view of Leithinger discloses The method of claim 3, wherein Blackshaw discloses the sensor data comprises data associated with a sensor in contact with a column of the plurality of columns, or data associated with a sensor isolated from the plurality of columns, or a combination thereof (Blackshaw, page 1239, left column, 2nd paragraph, In order to provide visual feedback related to userinteraction, a projector is mounted above the table and calibrated to be coincident with the depth camera. Computer vision is utilized to determine and recognize the position, orientation, and height of hands and fingers, in order to detect gestural input. Therefore, the data is associated with a depth camera isolated from the plurality of columns).

Blackshaw further discloses the sensor data comprises video data, audio data, GPS data, or a combination thereof (Blackshaw, page 1239, left column, 2nd paragraph, In order to provide visual feedback related to userinteraction, a projector is mounted above the table and calibrated to be coincident with the depth camera. Computer vision is utilized to determine and recognize the position, orientation, and height of hands and fingers, in order to detect gestural input. Therefore, the data is associated with a depth camera comprises video data).
Regarding claim 6, Blackshaw in view of Leithinger discloses The method of claim 1.
Blackshaw further discloses identifying a second location of the user at a second time after the first time, wherein adjusting the position of the subset of the plurality of columns is based at least in part on the first location and the second location (Blackshaw, page 1239, right column, 2nd paragraph, By adjusting hand position along the X, Y, or Z axis, the user can simultaneously manipulate the height and position of the selection. After reaching the desired height and position the user can release the pinch gesture, saving surface state. Figure 4. Translating the selection along the X, Y, and Z-axis. Therefore, the left part of fig.4 corresponds to the first location at the first time, and the right part of fig.4 corresponds to the second location at the second time).
Regarding claim 7, Blackshaw in view of Leithinger discloses The method of claim 6.
Blackshaw further discloses determining a parameter associated with the user based at least in part on the first location and the second location, the parameter comprising a speed, a direction, a velocity, an acceleration, or a combination thereof, wherein adjusting the position of the subset of the plurality of columns is based at least in part on the determination (Blackshaw, page 1240, left column, 1st paragraph, Rotation – By rotating the 
Regarding claim 8, Blackshaw in view of Leithinger discloses The method of claim 1.
Blackshaw further discloses adjusting the position of the subset of the plurality of columns comprises: adjusting a first column to a first height in the first direction; and adjusting a second column to a second height different from the first height in the first direction, wherein adjusting the first column overlaps with adjusting the second column (Blackshaw, page 1238, right column, 5th paragraph, The table consists of an array of 120 individually addressable pins, whose height can be actuated and read back simultaneously, thus allowing the user to utilize them as both input and output. Page 1240, left column, Figure 5. Rotating the selection. Therefore, the left part of fig.5 shows the columns have different height in the z direction).
Regarding claim 9, Blackshaw in view of Leithinger discloses The method of claim 1.
Blackshaw further discloses identifying an action of the user relative to a column of the subset of the plurality of columns based at least in part on the first location of the user or sensor data, wherein adjusting the position of the column of the subset of the plurality of columns is based at least in part on the identification (Blackshaw, page 1239, left column, 4th paragraph Selection – In order to select a subset of the surface the user forms two parallel vertical planes with their hands.  Page 1239, right column, 2nd paragraph, Translation – By adjusting hand position along the X, Y, or Z axis, the user can simultaneously manipulate the height and position of the selection. After reaching the desired height and position the user can release the pinch gesture, saving surface state, and resetting the interaction state back to selection 
Regarding claim 10, Leithinger discloses A columnar apparatus for an environment (abstract, Relief), comprising: a first plurality of columns (an array of pins) having a length in a first direction, a first cross-sectional area, a first subset of the first plurality of columns configured to adjust in the first direction from a first position to a second position; an actuator in contact with at least a portion of the first plurality of columns, the actuator (potentiometer equipped with a DC motor) configured to cause the portion of the first plurality of columns to adjust in the first direction from the first position to the second position (Abstract, Each pin can be addressed individually and senses user input like pulling and pushing); and a controller (a connected computer) configured to receive information associated with position information of the first subset of the first plurality of columns and communicate with the actuator (Leithinger, Figure 1. Relief system with uncovered aluminum pins. page 222, left column, 2nd paragraph, The current setup has an array of 120 aluminum pins built into a circular tabletop. The pins are spaced 1.5 inches apart from each other and can protrude 5 inches from the table surface. Every pin is actuated by an electric slide potentiometer1, commonly utilized in audio mixing boards. Each potentiometer is equipped with a DC motor, which is controlled by an Arduino2 board with an attached Ladyada3 motor shield.  All units are connected in a serial chain to forward messages to and from the computer. The units .
On the other hand, Leithinger fails to explicitly disclose but Blackshaw discloses the actuator configured to cause the portion of the first plurality of columns to adjust in the first direction from the first position to the second position based at least in part on a location of a user and the first position of the subset of the plurality of columns (Blackshaw, figures 3-4, page 1239, left column, 4th paragraph Selection – In order to select a subset of the surface the user forms two parallel vertical planes with their hands.  Page 1239, right column, 2nd paragraph, Translation – By adjusting hand position along the X, Y, or Z axis, the user can simultaneously manipulate the height and position of the selection. Therefore, the position of the red subset columns is adjusted based on the location of the user (user’s hand) and the position of the subset columns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Blackshaw and Leithinger. That is, applying the adjustment based on user location and columns position of Blackshaw to the pins of Leithinger. The motivation/ suggestion would have been to greatly enhance creation and manipulation beyond unaided human capability (Blackshaw, abstract).
Regarding claim 16, Leithinger in view of Blackshaw discloses The columnar apparatus of claim 10. 
 the controller is configured to communicate with the actuator (Leithinger, page 222, left column, 2nd paragraph, All units are connected in a serial chain to forward messages to and from the computer).
On the other hand, Leithinger fails to explicitly disclose but Blackshaw discloses the controller is configured to determine whether to communicate with the actuator based at least in part on the received position information associated with the user (Blackshaw, fig.4. page 1238, right column, 5th paragraph, The table consists of an array of 120 individually addressable pins, whose height can be actuated and read back simultaneously, thus allowing the user to utilize them as both input and output. Page 1239, left column, 2nd -3rd paragraphs, Computer vision is utilized to determine and recognize the position, orientation, and height of hands and fingers, in order to detect gestural input. A grammar of gestures has been implemented to explore basic functions used to interact with an actuated surface. Therefore, referring to fig.4, the computer determines whether to communicate with the actuator based on the position of the user’s hand).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Blackshaw and Leithinger. That is, adding the computer vision of the gestural control of Blackshaw to control the pins of Leithinger. The motivation/ suggestion would have been to greatly enhance creation and manipulation beyond unaided human capability (Blackshaw, abstract).
Claim(s) 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Leithinger in view of Blackshaw, and further in view of in view of Litschel et al. (US 6109922).

On the other hand, Leithinger in view of Blackshaw fails to explicitly disclose but Litschel discloses a second plurality of columns extending in the first direction, wherein a second subset of the second plurality of columns is positioned below the first plurality of columns and is configured to adjust the first subset of the first plurality of columns in the first direction based at least in part on adjusting in the first direction (Litschel, col.3, lines 59-67, FIG. 3 shows a simplified embodiment of the invention. Permanent magnets 8 are attached at the lower side of the pins 35 and 45. A soft magnetic perforated plate 17 limits the movement of the pin in the upper end position of pin 35. As a result of the respective force of attraction this position is stable. The permanent magnet 8 is attracted and tightly held by a soft iron plate 27 in the lower end position of pin 45. An electromagnet 16 is provided below the soft iron plate 27 for controlling the pin 35, 45. Therefore, the Permanent magnets 8 correspond to a second plurality of columns, and pins 35, 45 correspond to the first plurality of columns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Litschel and Leithinger in view of Blackshaw. That is, adding the second columns of Litschel to the pins of Leithinger in view of Blackshaw. The motivation/ suggestion would have been to provide a low power consumption and nevertheless guarantees sufficient holding forces for each pin (Litschel, col.1, lines 44-46).
Regarding claim 13, Leithinger in view of Blackshaw and Litschel discloses The columnar apparatus of claim 11, wherein Litschel discloses a second cross sectional area of the second subset of the second plurality of columns is greater than the first cross-sectional area of a column in the first plurality of columns (Litschel, col.3, lines 59-67, FIG. 3 shows a 
Regarding claim 14, Leithinger in view of Blackshaw discloses The columnar apparatus of claim 10. 
On the other hand, Leithinger in view of Blackshaw fails to explicitly disclose but Litschel discloses a first column of the first plurality of columns comprises a first tile on a first end of the first column, wherein a second column of the first plurality of columns comprises a second tile on a first end of the second column, wherein a characteristic of the first tile is different from a characteristic of the second tile (Litschel, col.3, lines 59-67, FIG. 3 shows a simplified embodiment of the invention. Permanent magnets 8 are attached at the lower side of the pins 35 and 45. The permanent magnet 8 is attracted and tightly held by a soft iron plate 27 in the lower end position of pin 45. An electromagnet 16 is provided below the soft iron plate 27 for controlling the pin 35, 45. Therefore, the position relative to the axial direction of the tile of the Permanent magnets 8 is different from that of pins 35, 45). The same motivation of claim 11 applies here.
Regarding claim 15, Leithinger in view of Blackshaw and Litschel discloses The columnar apparatus of claim 14, wherein Litschel discloses the characteristic comprises: an orientation, a shape, a texture, a position relative to the first direction, or combination thereof (Litschel, col.3, lines 59-67, FIG. 3 shows a simplified embodiment of the invention. .
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Leithinger in view of Blackshaw, and further in view of Skinner (US 8573979).
Regarding claim 12, Leithinger in view of Blackshaw discloses The columnar apparatus of claim 10. 
On the other hand, Leithinger in view of Blackshaw fails to explicitly disclose but Skinner discloses the first subset of the first plurality of columns is configured to oscillate (Skinner, col.3, lines 15-19, a the pins 58 may have associated therewith a vibration mechanism 66, also controlled by the functional unit 10, to vibrate the pins at relative frequencies in an effort to also convey color of the graphic image on a tactile display 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Skinner and Leithinger in view of Blackshaw. That is, adding the vibration mechanism of Skinner to the pins of Leithinger in view of Blackshaw. The motivation/ suggestion would have been to provide A tactile display device has a two-dimensional array of variable height pixels, wherein the height of each pixel in the tactile display is dynamically variable in proportion to the electrical signals (Skinner, col.1, lines 38-41).
(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leithinger in view of Blackshaw, and further in view of Leithinger_2 et al (Physical Telepresence: Shape Capture and Display for Embodied, Computer-mediated Remote Collaboration).
Regarding claim 17, Leithinger in view of Blackshaw discloses The columnar apparatus of claim 10. 
On the other hand, Leithinger in view of Blackshaw fails to explicitly disclose but Leithinger_2 discloses the information associated with the position information comprises: virtual reality environment information, wherein the controller is configured to determine whether to communicate an instruction to the actuator to adjust the first subset of the first plurality of columns based at least in part on the virtual reality environment information (Leithinger_2, figs.13-16. Page 464, left column, 2nd paragraph, Hands can be represented as physical renderings when manipulating an object, or as a virtual rendering when pointing or annotating (see Figure 7). Page 467, right column, 2nd paragraph, We track objects and gestures with a depth camera (first generation Microsoft Kinect, 640480@30 Hz). Page 467, left column, 3rd paragraph, The shape display hardware uses custom Arduino boards that run a PID controller to sense and move the positions of 6 connected styrene pins through motorized slide potentiometers. Therefore, the gestural information of a remote hand corresponds to the virtual reality environment information, and the controller determines whether to communicate an instruction to the actuator based on the gestural information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Leithinger_2 and Leithinger in view of Blackshaw. That is, adding the remote gestural control of Leithinger_2 to control the pins of .
Response to Arguments
Applicant's arguments filed on 6/28/2021 have been fully considered but they are not persuasive. 
The applicant submits: neither Leithinger nor Blackshaw-alone or in combination-disclose or render obvious "adjusting a position of a subset of the plurality of columns based at least in part on the first location of the user and the position of the subset of the plurality of columns," as recited in independent claim 1. As described above, Leithinger generally relates to "an actuated tabletop display, which is able to render and animate three-dimensional shapes with a malleable surface." See, e.g., Leithinger, Abstract. (Remearks, page 7, 3rd paragraph)
The examiner respectfully disagrees. Blackshaw discloses “Selection – In order to select a subset of the surface the user forms two parallel vertical planes with their hands. Translation – By adjusting hand position along the X, Y, or Z axis, the user can simultaneously manipulate the height and position of the selection” on page 1239. 

    PNG
    media_image1.png
    222
    450
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    223
    450
    media_image2.png
    Greyscale

Referring to figures 3-4 as reproduced above, the position of the red subset columns is adjusted based on the location of the user (user’s hand) and the position of the subset columns.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        9/15/2021